Exhibit 10(z)(5)

EXECUTION COPY

FIFTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This Fifth Amendment to Amended and Restated Revolving Credit Agreement (this
“Amendment”) is entered into as of September 26, 2006 (the “Effective Date”) by
and among (i) Richardson Electronics, Ltd., a Delaware corporation (the
“US-Borrower”), (ii) Burtek Systems, Inc., a Canadian corporation, Richardson
Electronics Canada, Ltd., a Canadian corporation (each a “Canada-Borrower”, and
collectively, the “Canada-Borrowers”); (iii) Richardson Electronics Limited, an
English limited liability company (the “UK-Borrower”); (iv) RESA, SNC, a French
partnership, Richardson Electronique SNC, a French partnership, Richardson
Electronics Iberica, S.A., a Spanish corporation, Richardson Electronics GmbH, a
German limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company (each a “Euro-Borrower” and collectively, the
“Euro-Borrowers”), and (v) Richardson Sweden Holding AB, a Swedish corporation
(the “Krona-Borrower”) and (vi) Richardson Electronics KK, a company organized
under the laws of Japan (the “Japan-Borrower”) (the US-Borrower, the
Canada-Borrowers, the UK-Borrower, the Euro-Borrowers, the Krona-Borrower and
the Japan-Borrower are collectively referred to as the “Borrowers”), the lenders
party hereto (each, a “Lender” and collectively, the “Lenders”), JP Morgan Bank,
N.A., London Branch, as Eurocurrency Agent (the “Eurocurrency Agent”), JPMorgan
Chase Bank, N.A., Toronto Branch as Canada Agent (the “Canada Agent”), JPMorgan
Chase Bank, N.A., Tokyo Branch as Japan Agent (the “Japan Agent”) JPMorgan Chase
Bank, N.A., successor by merger to Bank One, NA as administrative agent (in such
capacity, the “Administrative Agent”) (the Eurocurrency Agent, the Canada Agent,
the Japan Agent and the Administrative Agent are collectively referred to as the
“Funding Agents” and each individually a “Funding Agent”) and JPMorgan Chase
Bank, N.A., through its International Booking Facility (IBF) Branch (the “New
Japan Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Funding Agents are parties to that
certain Amended and Restated Revolving Credit Agreement dated as of October 29,
2004 (as amended from time to time, the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Funding Agents desire to, among
other things, amend the Credit Agreement in order to appoint the New Japan Agent
as the Japan Agent and to revise in certain respects provisions for the making
of Advances denominated in Japanese Yen;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. (a) Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement, as amended hereby.

2. Amendments.

(a) The definitions contained in Section 1.1 of the Agreement of “TIBOR
Advance,” “TIBOR Interest Period,” and “TIBOR Rate” are hereby deleted in their
entirety and replaced, in appropriate alphabetical order in said Section, as
follows:

“LIBOR Euroyen Advance” means any Advance denominated in Japanese Yen and
bearing interest at the LIBOR Euroyen Rate.

“LIBOR Euroyen Interest Period” means, with respect to a LIBOR Euroyen Advance,
a period of one, two, three or six months commencing on a Business Day selected
by the Japan Borrower, in each case subject to availability. Such LIBOR Euroyen
Interest Period shall end on the day which corresponds numerically to such date
one, two, three or six months thereafter, provided, however, that if there is no
such numerically corresponding day in such month, such LIBOR Euroyen Interest
Period shall end on the last Business Day of such next, second, third or sixth
succeeding month. If a LIBOR Euroyen Interest Period would otherwise end on a
day which is not a Business Day, such LIBOR Euroyen Interest Period shall end on
the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such LIBOR Euroyen
Interest Period shall end on the immediately preceding Business Day.

“LIBOR Euroyen Rate” means for the relevant LIBOR Euroyen Interest Period, the
sum of (i) the applicable London interbank offered rate for deposits in JPY
appearing on Dow Jones Markets (Telerate) Page 3750 as of 11:00 a.m. London time
two Business Days prior to the first day of such LIBOR Euroyen Interest Period,
and having a maturity equal to such LIBOR Euroyen Interest Period; plus (ii) the
rate determined by the Japan Agent to represent its costs of compliance with
liquidity, reserve or similar requirements imposed by any relevant authority;
plus (iii) the Applicable Margin. If such screen rate is unavailable, the LIBOR
Euroyen Interest Rate for the relevant LIBOR Euroyen Interest Period shall
instead be the rate reported to the Japan Agent to be the rate reported to the
Japan Agent by the Reference Lender as the rate at which such Reference Lender
offers to place deposits in JPY, with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) on the first Business Day of
such LIBOR Euroyen Interest Period, in the approximate amount of such Reference
Lender’s relevant Loan and having a maturity equal to such LIBOR Euroyen
Interest Period.

(b) All references in the Agreement, the Exhibits thereto and the Documents to
“TIBOR Advance,” “TIBOR Interest Period,” and “TIBOR Rate,” or terms of like
import, shall be replaced by, respectively, references to “LIBOR Euroyen
Advance,” “LIBOR Euroyen Interest Period,” and “LIBOR Euroyen Rate.”

(c) All references in the Agreement, the Exhibits thereto and the Documents to
“JPMorgan Chase Bank, N.A., Tokyo Branch,” “Bank One, NA, Tokyo Branch” and

 

- 2 -



--------------------------------------------------------------------------------

terms of like import shall be replaced by references to “JPMorgan Chase Bank,
N.A., through its International Banking Facility (IBF) Branch.”

(d) The definition of “Business Day” contained in Section 1.1 is amended to
replace the reference to “Tokyo” in the third line thereof with reference to
“Nassau, Bahamas.”

(e) Section 2.6 is amended to replace the reference to “Tokyo” in the eleventh
line thereof with reference to “Nassau, Bahamas.”

(f) Richardson Sweden Holding AB shall no longer be a Borrower under the
Agreement, nor shall it remain a party thereto.

3. Successor Agent Upon the effectiveness of this Amendment, the New Japan Agent
shall become the Japan Agent under the Agreement and the Documents and shall
become a Japan Lender under the Agreement. JPMorgan Bank, N.A., Tokyo Branch
shall have no further responsibilities as Japan Agent, nor as a Japan Lender, it
being understood that it will be succeeded in these respective roles by JPMorgan
Chase Bank, N.A., through its International Banking Facility (IBF) Branch. The
Borrowers, the Lenders, the Funding Agents and the Administrative Agent hereby
each waive any right to prior notice of such succession under the Agreement. For
purposes of the Agreement and all other Documents, the address for JPMorgan
Chase Bank, N.A., through its International Banking Facility (IBF) Branch in its
capacity as a Japan Lender and as Japan Agent shall be as set forth beneath its
signature hereto.

4. Effectiveness. This Amendment shall become effective when the Administrative
Agent has received all of the following acknowledged to be satisfactory by the
Administrative Agent:

(a) This Amendment, executed by the requisite signatories;

(b) A current certificate of incumbency in respect of the US-Borrower, certified
by the Secretary of the US-Borrower indicating incumbent officers of the
US-Borrower and showing specimen signatures therefor;

(c) The representations and warranties contained in Section 5 of this Amendment
shall be true and correct in all material respects; and

(d) Such other documents, instruments, approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) or
opinions as the Administrative Agent may reasonably request.

5. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and Funding Agents (which representations and warranties shall become
part of the representations and warranties made by such Borrower under the
Agreement) that:

(a) The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of

 

- 3 -



--------------------------------------------------------------------------------

any person or entity, violate in any material respect any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

(b) No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

(c) The Agreement, as amended hereby, is the legal, valid and binding obligation
of each Borrower, enforceable against it in accordance with the terms thereof;
and

(d) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

6. Acknowledgement and Reaffirmation. Each Borrower hereby ratifies and affirms
all of the obligations and undertakings contained in the Agreement and the
Agreement remains in full force and effect in accordance with its terms. Each
Borrower hereby acknowledges, agrees and affirms that each document and
instrument securing or supporting the obligations and indebtedness owing to the
Lenders and Funding Agents prior to the date of this Amendment remains in full
force and effect in accordance with its terms, and that such security and
support remains in full force effect as to all obligations under the Agreement.

7. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois.

8. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

[The remainder of this page has been left blank intentionally]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD. BY:       TITLE:       BURTEK SYSTEMS,
INC. BY:       TITLE:       RICHARDSON ELECTRONICS CANADA, LTD. BY:      
TITLE:       RICHARDSON ELECTRONICS LIMITED BY:       TITLE:       RESA, SNC
BY:       TITLE:       RICHARDSON ELECTRONIQUE SNC BY:       TITLE:      
RICHARDSON ELECTRONICS IBERICA, S.A. BY:       TITLE:      

 

- 5 -



--------------------------------------------------------------------------------

RICHARDSON ELECTRONICS GMBH BY:       TITLE:       RICHARDSON ELECTRONICS
BENELUX B.V. BY:       TITLE:       RICHARDSON SWEDEN HOLDING AB BY:      
TITLE:       RICHARDSON ELECTRONICS KK BY:       TITLE:       FUNDING AGENTS:
JPMORGAN CHASE BANK, N.A. BY:       TITLE:       JP MORGAN CHASE BANK, N.A.,
London Branch BY:       TITLE:       JPMORGAN CHASE BANK, N.A., Toronto Branch
BY:       TITLE:      

 

- 6 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., through its Tokyo Branch BY:       TITLE:      
JPMORGAN CHASE BANK, N.A., through its International Banking Facility (IBF)
Branch BY:       TITLE:       For notices related to funds transfers:

1111 FANNIN STREET, FLOOR 9

MAIL CODE TX2-F333

HOUSTON, TEXAS 77002-6925

FAX: 713 374 4312

ATTN: MARCIA P GREEN-ALLEYNE

 

For all other notices:

 

JPMORGAN CHASE BANK, N.A.

120 S. LaSalle Street

IL1-1207

Chicago, Illinois 60603-3400

FAX: 312-661-0755

ATTN: Michelle A. Otten

 

LENDERS:

 

HARRIS N.A. (f/k/a HARRIS TRUST AND SAVINGS BANK)

BY:       TITLE:       BANK OF MONTREAL, Toronto Branch BY:       TITLE:      

 

- 7 -



--------------------------------------------------------------------------------

BANK OF MONTREAL, London Branch BY:       Title:       NATIONAL CITY BANK,
Canada Branch BY:       TITLE:       NATIONAL CITY BANK, SUCCESSOR BY MERGER TO
NATIONAL CITY BANK OF THE MIDWEST BY:       TITLE:       LASALLE BANK NATIONAL
ASSOCIATION BY:       TITLE:      

LASALLE BUSINESS CREDIT, a division

of ABN AMRO Bank N.V., Canada Branch

BY:       TITLE:       JPMORGAN CHASE BANK, N.A., London Branch By:      
TITLE:       JPMORGAN CHASE BANK, N.A., Toronto Branch BY:       TITLE:      

 

- 8 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., through its Tokyo Branch BY:       TITLE:      
JPMORGAN CHASE BANK, N.A. BY:       TITLE:       JP MORGAN EUROPE LIMITED BY:   
   TITLE:       JPMORGAN CHASE BANK, N.A., through its International Banking
Facility (IBF) Branch BY:       TITLE:      

For notices related to funds transfers:

 

1111 FANNIN STREET, FLOOR 9

MAIL CODE TX2-F333

HOUSTON, TEXAS 77002-6925

FAX: 713 374 4312

ATTN: MARCIA P GREEN-ALLEYNE

 

For all other notices:

 

JPMORGAN CHASE BANK, N.A.

120 S. LaSalle Street

IL1-1207

Chicago, Illinois 60603-3400

FAX: 312-661-0755

ATTN: Michelle A. Otten

 

- 9 -